DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first substrate having a recess through a first surface” in line 2, which renders the claim indefinite.  It is not clear what “having a recess through a first surface” is supposed to me.  A “recess” is thought of as a space set back or intended in a structure, such as a bay, alcove, or niche (see pages 1 and 4 of the attached dictionary.com definition of recess).  It is not clear if the recitation “a first substrate having a recess through a first surface” is intended to mean that the first substrate has a bay, alcove, or niche whose opening goes through the first (two-dimensional) surface.  If this is the intended meaning, the subsequent recitation “the second substrate having a recess on a second surface” in line 3 would have to be interpreted as the second (two-dimensional) surface itself having a bay, alcove, or niche, which is an impossibility.  If the subsequent recitation “the second substrate having a recess on a second surface” in line 3 is intended to mean that the second substrate has a bay, alcove, or niche whose opening goes 
Claims 2-10 are rejected by virtue of their dependence from claim 1.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0058632 (Tai)(previously cited).
With respect to claim 1, Tai teaches an intraocular pressure sensor comprising: 
a first substrate (the substrate 210 of Tai) having a recess (the recesses 216 of Tai) through a first surface (the top surface 212 of Tai); and 
a second substrate (the flexible member 220 of Tai) on the first surface (the top surface 212 of Tai) of the first substrate, the second substrate (the flexible member 220 of Tai) having a recess (the curved bowl-shaped recess formed on the inner surface 222 of 
the second substrate having a plurality of structures (the cross bars 234 and the intermediate member 236 of Tai) on the second surface that opposes the cavity. 
With respect to claim 7, Tai teaches that the first substrate (the substrate 210 of Tai) comprises silicon (paragraph 0055 of Tai). 
With respect to claim 10, Tai teaches that the cavity includes two or more trenches (the channels 216 of Tai) that are perpendicular to a length of the cavity, wherein the trenches are located on a surface of the cavity that is opposing the second substrate (the flexible member 220 of Tai).

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0164831 (Choo 2017)(previously cited).
With respect to claim 1, Choo 2017 teaches an intraocular pressure sensor comprising: 
a first substrate (the material forming the lower chamber 510 of FIG. 6 of Choo 2017) having a recess (the chamber 510 of FIG. 6 of Choo 2017) through a first surface (the wall 550 of FIG. 6 of Choo 2017); and 
a second substrate (the material forming the chamber 505 of FIG. 6 of Choo 2017) on the first surface (the wall 550 of FIG. 6 of Choo 2017) of the first substrate, the second substrate having a recess (the chamber 505 of FIG. 6 of Choo 2017) on a second surface (the internal surface of the chamber 510 of FIG. 6 of Choo 2017) such that the recess of the first surface continues into the second surface and the first surface and the 
the second substrate having a plurality of structures (the nanodots 525 in FIG. 6 of Choo 2017) on the second surface (the internal surface of the chamber 510 of FIG. 6 of Choo 2017)  that opposes the cavity (the cavity formed by the chambers 510 and 505 and holes 530 of Choo 2017). 
With respect to claim 2, Choo 2017 teaches that each of the plurality of structures has an aspect ratio between 0.15 to 0.90 (the hemispherical nanodots; paragraph 0044 of Choo 2017). 
With respect to claim 3, Choo 2017 teaches that each of the plurality of structures has an aspect ratio of approximately 0.45 (the hemispherical nanodots with an aspect ratio of 0.50; paragraph 0044 of Choo 2017). 
With respect to claim 4, Choo 2017 teaches that the plurality of structures is a plurality of nanostructures that has an average inter-structural period in a range between 300-500 nanometers (paragraph 0044 of Choo 2017). 
With respect to claim 6, Choo 2017 teaches that the second substrate (the material forming the chamber 505 of FIG. 6 of Choo 2017) comprises silicon nitride (Si3N4) (the material forming the chamber 505 of FIG. 6 of Choo 2017 comprises the flexible membrane 540 which is made from silicon nitride; paragraphs 0035 and 0067 and claim 17 of Choo 2017). 
With respect to claim 7, Choo 2017 teaches that the first substrate (the material forming the lower chamber 510 of FIG. 6 of Choo 2017) comprises silicon (paragraph 0067 of Choo 2017). 

s 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/02266133 (Wong)(previously cited).
With respect to claim 1, Wong teaches an intraocular pressure sensor comprising: 
a first substrate (the element A in the below annotated FIG. 3A of Wong) having a recess (the element B in the below annotated FIG. 3A of Wong) through a first surface (the top surface of the element A in the below annotated FIG. 3A of Wong); and 
a second substrate (the elements H, J, D, F, and K in the below annotated FIG. 3A of Wong) on the first surface (the top surface of the element A in the below annotated FIG. 3A of Wong) of the first substrate, the second substrate having a recess (the recess formed by elements J, D, and F in the below annotated FIG. 3A of Wong) on a second surface (the interior surface of the elements J, D, and F in the below annotated FIG. 3A of Wong) such that the recess of the first surface continues into the second surface and the first surface and the second substrate form a cavity, 
the second substrate having a plurality of structures (the elements G and I in the below annotated FIG. 3A of Wong) on the second surface that opposes the cavity. 

    PNG
    media_image1.png
    390
    821
    media_image1.png
    Greyscale

Annotated FIG. 3A of Wong
With respect to claim 7, Wong teaches that the first substrate (the element A in the above annotated FIG. 3A of Wong) comprises silicon (see the above annotated FIG. 3A of Wong). 
. 

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/030917 (Van Meter)(previously cited).
First Interpretation of FIG. 10B of Van Meter
With respect to claim 1, Van Meter teaches an intraocular pressure sensor comprising: 
a first substrate (the silicone substrate 183 of Van Meter) having a recess (the recess in the silicone substrate 183 of Van Meter) through a first surface (the top surface of the substrate 183 that abuts the substrate 185 of Van Meter); and 
a second substrate (the layered silicon-insulator-silicon substrate 185 of Van Meter) on the first surface (the top surface of the substrate 183 that abuts the substrate 185 of Van Meter) of the first substrate, the second substrate having a recess (the recess 181 of Van Meter) on a second surface (the bottom surface of the substrate 185 of Van Meter) such that the recess of the first surface continues into the second surface and the first surface and the second substrate form a cavity (the cavity in FIG. 10B of Van Meter), 
the second substrate having a plurality of structures (the rectangular elements inside the cavity in FIG. 10B of Van Meter) on the second surface that opposes the cavity. 
3N4) (the layered silicon-insulator-silicon substrate 185 of Van Meter comprises silicon nitride; paragraph 0109 of Van Meter).
With respect to claim 7, Van Meter teaches that the first substrate (the silicone substrate 183 of Van Meter)) comprises silicon (paragraph 0110 of Van Meter). 
Second Interpretation of FIG. 10B of Van Meter
With respect to claim 1, Van Meter teaches an intraocular pressure sensor comprising: 
a first substrate (the silicone substrate 183 of Van Meter) having a recess (the recess in the silicone substrate 183 of Van Meter) through a first surface (the top surface of the substrate 183 that abuts the substrate 185 of Van Meter); and 
a second substrate (the lowest silicon layer of the layered silicon-insulator-silicon substrate 185 of Van Meter) on the first surface (the top surface of the substrate 183 that abuts the substrate 185 of Van Meter) of the first substrate, the second substrate having a recess (the recess 181 of Van Meter) on a second surface (the bottom surface of the substrate 185 of Van Meter) such that the recess of the first surface continues into the second surface and the first surface and the second substrate form a cavity (the cavity in FIG. 10B of Van Meter), 
the second substrate having a plurality of structures (the rectangular elements inside the cavity in FIG. 10B of Van Meter) on the second surface that opposes the cavity. 
With respect to claim 7, Van Meter teaches that the first substrate (the silicone substrate 183 of Van Meter) comprises silicon (paragraph 0110 of Van Meter).

With respect to claim 9, Van Meter teaches that the third substrate comprises silicon dioxide (SiO2) (the silicon dioxide layer of the layered silicon-insulator-silicon substrate 185 of Van Meter) and the first and fourth substrates comprise silicon (Si) (the silicone substrate 183 of Van Meter; the second silicon layer of the layered silicon-insulator-silicon substrate 185 of Van Meter; paragraph 0109 of Van Meter). 

Claims 1-2, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Nanoarray-Enhanced Micromechanical Pressure Sensor with Remote Optical Readout” (Lee)(previously cited).
With respect to claim 1, Lee teaches an intraocular pressure sensor comprising: 
a first substrate (the silicon substrate of Lee) having a recess (the recess in the silicon substrate of Lee) through a first surface (see FIG. 3(e) of Lee); and 

the second substrate having a plurality of structures (the nanodots array of Lee) on the second surface that opposes the cavity (the nanodots are on a surface that opposes the cavity since the nanodots are on a surface that faces the cavity). 
With respect to claim 2, Lee teaches that each of the plurality of structures has an aspect ratio between 0.15 to 0.90 (the nanodots have a thickness of 170 nm and a diameter of 800 nm (170/800 = .2125); page 1 of Lee). 
With respect to claim 7, Lee teaches that the first substrate comprises silicon (the silicon substrate of Lee). 
With respect to claim 10, Lee teaches that the cavity includes two or more trenches that are perpendicular to a length of the cavity (the holes that lead to the air chamber in FIGS. 2-3 of Lee), wherein the trenches are located on a surface of the cavity that is opposing the second substrate (see FIGS. 2-3 of Lee).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious over Choo 2017.
The applied reference has a common assignee and/or inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Choo 2017 teaches that each of the nanodot arrays may have a nanodot diameter of 240 nm and the distance between the center of each of the nanodots in an array may be 300 nm (paragraphs 0032 and 0044 of Choo 2017). Each nanodot may be cylindrical, hemispherical, or fully spherical in shape (paragraphs 0032, 0037, and 0044 of Choo 2017). Additionally, each of the array may have a dimension of 50 microns by 50 microns (paragraphs 0032 and 0044 of Choo 2017). Other dimensions may also be used as long as a sufficient amount of reflective light is received by the optical spectrometer (paragraph 0044 of Choo 2017).  Thus, Choo 2017 discloses that the spacing between the center of each of the nanodots may be changed, which suggests they are subject to optimization based on factors such as size, performance, and manufacturing concerns.  As such, the distances between the center of each of the nanodots in the array are results-effective variables that would have been optimized through routine experimentation based on the factors of size, performance, and manufacturing concerns.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the distances between the center of each of the nanodot so as to obtain the desired size and performance while taking into account manufacturing concerns.  As such, the features of “wherein the plurality of structures is a plurality of nanostructures that has an average inter-structural period in a range between 300-500 nanometers” (claim 4) and . 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of U.S.  Patent Application Publication No. 2013/0165762 (Choo 2013)(previously cited).
Lee teaches that the nanodots have a thickness of 170 nm and a diameter of 800 nm while having a pitch of 1000 nm (page 1 of Lee).  Choo 2013 teaches that nanodots in this kind of application may be varied in pitch and diameter so as to determine the resonance wavelength, resonance quality factor, the free spectral range, and the number of modes inside the free spectral range (paragraphs 0045 and 0052 of Choo 2013) and that the nanodot diameter can be as small as 240 nm with a pitch of 400 nm (paragraph 0053 and FIG. 6A of Choo 2013). As such, the diameter and pitch of the nanodots are results-effective variables that would have been optimized through routine experimentation based on the factors of size, performance, the resonance wavelength, resonance quality factor, the free spectral range, and the number of modes inside the 1 (claim 3); “wherein the plurality of structures is a plurality of nanostructures that has an average inter-structural period in a range between 300-500 nanometers”2 (claim 4); and “the plurality of structures is a plurality of nanostructures that has an average inter-structural period of 450 nanometers”3 (claim 5) would have been obvious. 
Alternatively, with respect to claim 4, Choo 2013 suggests a pitch of 400 nm (paragraph 0053 and FIG. 6A of Choo 2013).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 400 nm pitch of Choo 2013 for the pitch of Lee since it is a simple substitution of one known element for another to obtain predictable results and/or to have higher resolution and/or to get better performance with respect to the resonance wavelength, resonance quality factor, the free spectral range, and the number of modes inside the free spectral range (paragraphs 0045 and 0052 of Choo 2013).

Response to Arguments
The Applicant’s arguments filed 1/13/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 1/13/2022, the previous claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 1/13/2022.
Prior art rejection based on Tai
The Applicant asserts:

    PNG
    media_image2.png
    152
    723
    media_image2.png
    Greyscale

This argument is not persuasive since the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, claim 1 does not recite a cavity formed from “a recess running through both the first substrate and into the surface of the second substrate” or the like.  Rather, claim 1 merely recites “a first substrate having a recess through a first surface”, which is not the same thing.  However, using a new interpretation of Tai that is the basis of new grounds of claim rejection that were necessitated by the claim amendments filed on 1/13/2022, Tai does teach the claimed features of a first substrate (the substrate 210 of Tai) having a recess (the recesses 216 of Tai) through a first surface (the top surface 212 of Tai); and a second substrate (the flexible member 220 of Tai) on the first surface (the top surface 212 of 
Prior art rejection based on Choo 2017
The Applicant asserts:

    PNG
    media_image3.png
    189
    715
    media_image3.png
    Greyscale

This argument is not persuasive since the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, claim 1 does not recite a cavity formed from a recess running through one substrate and into the other substrate or the like.  Rather, claim 1 merely recites “a first substrate having a recess through a first surface”, which is not the same thing.  However, using a new interpretation of Choo 2017 that is the basis of new grounds of claim rejection that were necessitated by the claim amendments filed on 1/13/2022, Choo 2017 does teach the claimed features of a first substrate (the material forming the lower chamber 510 of FIG. 6 of Choo 2017) having a recess (the chamber 510 of FIG. 6 of Choo 2017) through a first surface (the wall 550 of FIG. 6 of Choo 2017); and a second substrate (the material forming the chamber 505 of FIG. 6 of Choo 2017) on the first surface (the wall 550 of FIG. 6 of Choo 2017) of the first substrate, the second substrate having a recess (the chamber 
Prior art rejection based on Wong
The Applicant asserts:

    PNG
    media_image4.png
    108
    707
    media_image4.png
    Greyscale

This argument is not persuasive since the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, claim 1 does not recite a cavity formed from a recess running through one substrate and into the other substrate or the like.  Rather, claim 1 merely recites “a first substrate having a recess through a first surface”, which is not the same thing.  However, using new interpretations of Wong that is a basis of new grounds of claim rejection that were necessitated by the claim amendments filed on 1/13/2022, Wong does teach the claimed features of a first substrate (the element A in the above annotated FIG. 3A of Wong) having a recess (the element B in the above annotated FIG. 3A of Wong) through a first surface (the top surface of the element A in the above annotated FIG. 3A of Wong); and a second substrate (the elements H, J, D, F, and K in the above annotated FIG. 3A of Wong) on the first surface (the top surface of the element A in the above annotated FIG. 3A of Wong) of the first substrate, the second substrate having a recess (the recess formed by elements J, D, and F in the above annotated FIG. 3A of Wong) on a second surface (the interior surface of the elements 
Prior art rejection based on Van Meter
The Applicant asserts:

    PNG
    media_image5.png
    102
    700
    media_image5.png
    Greyscale

This argument is not persuasive since the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, claim 1 does not recite a cavity formed from a recess running through one substrate and into the other substrate or the like.  Rather, claim 1 merely recites “a first substrate having a recess through a first surface”, which is not the same thing.  However, using new interpretations of Van Meter that are the bases of new grounds of claim rejection that were necessitated by the claim amendments filed on 1/13/2022, Van Meter does teach the claimed features of (1) a first substrate (the silicone substrate 183 of Van Meter) having a recess (the recess in the silicone substrate 183 of Van Meter) through a first surface (the top surface of the substrate 183 that abuts the substrate 185 of Van Meter); and a second substrate (the layered silicon-insulator-silicon substrate 185 of Van Meter) on the first surface (the top surface of the substrate 183 that abuts the substrate 185 of Van Meter) of the first substrate, the second substrate having a recess (the recess 181 of Van Meter) on a second surface (the bottom surface of the substrate 185 of Van Meter) such that the recess of the first surface continues into the second surface and the first surface and the second substrate form a cavity (the cavity in FIG. 10B of Van Meter); and (2) a first substrate (the silicone substrate 183 of Van 
Prior art rejection based on Lee
The Applicant asserts:

    PNG
    media_image6.png
    130
    703
    media_image6.png
    Greyscale

This argument is not persuasive since the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, claim 1 does not recite a cavity formed from a recess running through one substrate and into the other substrate or the like.  Rather, claim 1 merely recites “a first substrate having a recess through a first surface”, which is not the same thing.  However, using new interpretations of Lee that is a basis of new grounds of claim rejection that were necessitated by the claim amendments filed on 1/13/2022, Lee does teach the claimed features of a first substrate (the silicon substrate of Lee) having a recess (the recess in the silicon substrate of Lee) through a first surface (see FIG. 3(e) of Lee); and a second substrate (the Parylene membrane and epoxy combination of Lee) on the first surface of the first 
The prior art rejection of the dependent claims
The rejection of the dependent claims are proper because the prior art does not have the deficiencies alleged by the Applicant and the prior art teaches and/or suggests the features of the dependent claims as outlined above.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW KREMER/Primary Examiner, Art Unit 3791 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lee teaches a thickness of 170 nm while the combination of Lee and Choo 2013 suggests a diametric range of 240 to 800 nm.  An aspect ratio of 0.45 would result in a nanodot diameter of 377.78 nm for a 170 nm-thick nanodot which falls within the range suggested by Lee and Choo.
        2 Lee and Choo 2013 suggests a pitch range of 400 to 1000 nm, and 300-500 nm overlaps within the range suggested by Lee and Choo.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)(MPEP 2144.05)
        3 Lee and Choo 2013 suggests a pitch range of 400 to 1000 nm, and 450 nm falls within the range suggested by Lee and Choo.